t c memo united_states tax_court r paul kropp petitioner v commissioner of internal revenue respondent lorna b kropp petitioner v commissioner of internal revenue respondent docket nos filed date maris baltins and tamara w murock for petitioners julie l payne for respondent memorandum findings_of_fact and opinion vasquez judge in these consolidated cases respondent determined the following deficiencies in additions to and an accuracy-related_penalty on petitioners’ federal_income_tax accuracy-related additions to tax penalty petitioner deficiency sec_6651 a sec_6654 sec_6652 r paul kropp dollar_figure dollar_figure dollar_figure -- lorna b kropp big_number -- -- dollar_figure unless otherwise noted all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions we must decide whether dollar_figure withdrawn from a joint checking account joint account by one of the petitioners is considered taxable compensation_for services rendered or a nontaxable_gift whether petitioners are liable for self-employment_tax on account of the dollar_figure withdrawal and whether the additions to tax and accuracy-related_penalty apply findings_of_fact the stipulation of facts the second stipulation of facts and the attached exhibits are incorporated herein by reference at the time r paul kropp hereinafter paul and lorna b kropp the parties stipulate that during r paul kropp hereinafter paul received the following income capital_gains of dollar_figure dividends of dollar_figure interest of dollar_figure and rent of dollar_figure the parties also stipulate that during lorna b kropp hereinafter lorna paul’s wife earned wages of dollar_figure respondent argues that pursuant to applicable community_property_laws paul and lorna must each report one-half of the couple’s combined income petitioners do not contest respondent’s position we therefore find that petitioners concede this issue see 92_tc_661 hereinafter lorna filed their petitions they resided in spokane washington in paul a graduate of wesleyan university and yale university worked for the new england nonprofit housing development corp in date paul along with lorna and their children moved to spokane washington to aid his father in developing several real_estate properties and in handling his father’s financial matters paul performed those services from until his father’s death in in paul helped settle his father’s estate from to on account of the services performed for his father and the settling of his father’s estate paul withdrew funds from a joint account bearing his name and the names of his father his mother doris kropp and lorna paul treated the withdrawn funds as income on his tax returns for those years paul and lorna used the withdrawn funds for their household’s living and medical_expenses after the estate was settled doris kropp owned several tracts of undeveloped land two health sports_facilities a condominium and a brokerage account consisting mostly of municipal_bonds paul and his sister karen harte mrs harte each received dollar_figure from their father’s estate soon after the death of her husband doris kropp encountered mental health problems and currently resides in a nursing home paul’s father died in an automobile accident - despite her intensifying illness in doris kropp organized a corporation to hold certain tracts of the undeveloped land and gave stock in that corporation corporate stock equally to paul and mrs harte and their immediate families in and paul rendered some services to doris kropp with regard to her financial affairs in paul arranged the sale of one of the tracts of undeveloped land but the buyer decided not to purchase the property in doris kropp sold that remaining tract of undeveloped land paul was not involved in the sale of that property instead mrs harte’s husband met with a real_estate agent and the buyer for doris kropp around this time doris kropp also sold one of the health sports_facilities to paul and the other to mrs harte in paul worked extensively on a volunteer basis with children he managed two soccer teams and chaired the spokane junior soccer committee from to paul continued to withdraw funds from the joint account including dollar_figure in paul and lorna continued to use the withdrawn funds for their household’s living and medical_expenses and in addition used the withdrawn funds for the education of their children at a private school it is unclear from the record how paul treated the withdrawn funds on his through tax returns or whether he filed tax returns at all for those years paul did not file a tax_return for from to except for the gift of the corporate stock mrs harte received annual gifts from doris kropp not exceeding dollar_figure in the early 1980's the helena montana office of the accounting firm of galusha higgins galusha galusha summarized doris kropp’s business transactions bookkeeping and prepared her tax returns sometime after the death of paul’s father post--1983 thomas j shea mr shea of galusha’s bozeman montana office galusha’s bozeman office became responsible for doris kropp’s bookkeeping and tax returns shortly after assuming the bookkeeping responsibilities galusha’s bozeman office transferred the bookkeeping responsibilities to another service provider bookkeeping service provider during the time mr shea was responsible for doris kropp’s bookkeeping mr shea had limited contact with paul they never discussed the tax treatment of any particular item thereafter mr shea did not have any further contact with paul mr shea had no personal knowledge of the services paul may have performed for doris kropp from information provided by the helena montana office of galusha mr shea understood paul’s services to doris kropp to include managing her rental for lorna filed a tax_return designated married filing separate -- - properties land and brokerage account based upon that understanding and the issuance of forms 1099-misc miscellaneous income by the bookkeeping service provider mr shea deducted the withdrawn funds on doris kropp’s tax returns including her tax_return beginning with when mr shea first prepared a tax_return for doris kropp through the filing of her tax_return mr shea has never been directed to treat the withdrawn funds differently in mrs harte obtained a power_of_attorney from doris kropp by mr shea referred only to mrs harte and her husband with regard to doris kropp’s financial affairs in separate notices of deficiency for respondent determined among other items that the dollar_figure was nonemployee compensation and included the dollar_figure in paul’s and lorna’s income opinion i taxability of the dollar_figure withdrawal gross_income encompasses all income from whatever source derived including compensation_for services sec_61 the value of property acgquired by gift however is not included in gross_income see sec_102 in commissioner v respondent included the entire dollar_figure in paul’s income respondent also included one-half of the dollar_figure in lorna’s income pursuant to applicable community_property_laws paul and lorna must each report one-half of any amount established by the court as nonemployee compensation - duberstein 363_us_278 the supreme court stated that a gift arises out of a transfer resulting from a ‘detached and disinterested generosity ’ ‘out of affection respect admiration charity or like impulses ’ citations omitted we perform a factual analysis in determining whether a transfer is to be considered a gift looking primarily at the intent of the transferor see id petitioners contend that the dollar_figure withdrawn from the joint account constituted a nontaxable_gift respondent contends that the dollar_figure constituted compensation_for services rendered by paul to doris kropp doris kropp did not testify at trial in support of their argument paul and lorna testified that during paul did not render any services to doris kropp respondent presented two witnesses mr shea and mrs harte in support of his position although it is without question that paul performed services for his father and his father’s estate from to and that he continued to perform some minor services for doris kropp in the years immediately following her husband’s death the record does not support respondent’s contention that paul continued to perform services for doris kropp as late as the taxable_year at issue mr shea did not have any personal knowledge of the services paul may have performed for doris kropp in mr shea - - explained that relying on previous practice and the issuance of forms 1099-misc miscellaneous income to paul by the bookkeeping service provider he deducted the dollar_figure on doris kropp’s tax_return mrs harte testified that she considered the dollar_figure to be paul’s wages although she had no personal knowledge of any services actually performed by paul in as a trier of fact it is our duty to listen to the testimony observe the demeanor of the witnesses weigh the evidence and determine what we believe see 786_f2d_1382 9th cir affg in part and remanding on another issue tcmemo_1984_197 nell v commissioner tcmemo_1986_246 at trial we had the opportunity to evaluate paul’s and lorna’s veracity and to observe their demeanor we found paul and lorna to be credible witnesses and accept their testimony that paul did not perform any services for doris kropp in we believe that after her husband’s death doris kropp continued to provide for paul and his immediate_family out of love and affection for them we therefore conclude that the dollar_figure withdrawal was not on account of services rendered by paul to doris kropp but was instead a gift accordingly we hold that paul and lorna are not liable for the deficiencies including self-employment taxes determined by respondent with regard to the dollar_figure withdrawal il additions to tax and accuracy--related penalty because we have concluded that the dollar_figure did not constitute taxable compensation and the parties have made various concessions they will have to determine in their rule_155_computations whether paul or lorna has an underpayment_of_tax so that the additions to tax pursuant to sec_6651 and sec_6654 still apply to paul and the accuracy-related_penalty pursuant to sec_6662 still applies to lorna for purposes of the sec_6651 addition_to_tax calculation paul does not argue that the reasonable_cause and not due to willful neglect exception applies and we conclude that the exception does not apply in the instant case with regard to the sec_6654 addition_to_tax paul argues on brief that the exception listed in sec_6654 applies the sec_6654 exception is computational and we leave it for the parties to compute as for the sec_6662 accuracy-related_penalty lorna argues that she acted in good_faith and that she did not engage in negligence or disregard of rules or regulations because lorna has failed to present any evidence with regard to the underpayment if any associated with the items of income conceded we conclude that the sec_6664 exception for reasonable_cause and good_faith does not apply to the extent not herein discussed we have considered the -- - parties’ other arguments and found them to be irrelevant or without merit to reflect the foregoing decisions will be entered under rule
